TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00570-CR



                                 Eric Byron Crayton, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
       NO. CR-2012-225, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               The State’s brief in this appeal was originally due March 4, 2015. After three motions

requesting extension of time to file the brief were granted, the brief was due June 3, 2015. On

June 3, 2015, the State filed a fourth motion requesting an additional 30-day extension of time to file

the brief.

               The State’s fourth motion for extension of time to file the brief is granted. The

attorney representing the State in this appeal, Clayten Hearrell, is ordered to tender a brief in this

cause no later than July 3, 2015. No further extensions will be granted. We caution counsel that

failure to file the brief by that date could result in counsel being called before this Court to show

cause why he should not be held in contempt for violating this order.

               It is so ordered on this the 12th day of June, 2015.
Before Justices Puryear, Pemberton, and Bourland

Do Not Publish




                                             2